DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 10/12/2022.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
A Terminal Disclaimer filed has been accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-10, 14-16, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Gati et al. U.S. Patent Publication # 2013/0226876 (hereinafter Gati) iin view of  Hawa et al. U.S. Patent Publication # 2015/0278330 (hereinafter Hawa) further in view of Florian et al. U.S. Patent Publication # 2013/0254656 (hereinafter Florian)
With respect to claim 1, Gati teaches a computer-implemented method, comprising: 
-presenting, by a first application (i.e. windows which has folder/subfolder higherarchy to organize files) hosted by a user device (Fig. 2 element 248), a user interface (i.e. “GUI”) associated with the first application, the user interface permitting a user to interact with document on a cloud computing service (i.e. file can be stored locally on the user client in a file structure determined by the user and different from the file structured used to store the file at the cloud storage system) (Paragraph 19-20); 
receiving, by a first application  on the user device and via the user interface associated first application on the user device  (i.e. request to open the file)(Paragraph 72-73), a request to open a document of the documents (i.e. open the file contents and opening the file directly using the browser)(Paragraph 66, 70) on the cloud computing service  (i.e. cloud-based system) (Paragraph 27, 29)
communicating, by the first application on the user device, the request to open the document of the documents on the cloud computing service (i.e. request to fetch the file contents from the cloud and open the file contents) (Paragraph 66, 70, 74) to a second application (Fig. 2 element 256) hosted by the local device (i.e. sending the unique file ID, hash of the file contents and other meta-data to the first user client.  Examiner would like to point out that first user client is another application is installed on the first user computing device) (Paragraph 72, 66), 
wherein the second application on the user device is a local application different from the first application  (I.e. first user client is different from the browser application) (Paragraph 66),
wherein the second application has access to local information about a plurality of document processing applications (i.e. browser) installed on the user device (i.e. first user client can search for the request version of the file contents locally and the first user client includes an indexer that creates and synchronizes an index of the file) (Paragraph 73, 66-68); 
Gati does not explicitly teach wherein the request, received via the user interface associated with the first application, to open the document of the documents in the cloud computing services results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device, a file that corresponds to the request document on a cloud computing service and plurality of document processing applications that are each installed on the local device.
Hawa teaches wherein the request, received via the user interface associated with the first application, to open the document of documents on the cloud computing service results in the identified (Paragraph 32) results in downloading and opening locally, by one of the plurality of document processing applications (Paragraph 71, 73), a file that corresponds to the request document of the documents on a cloud computing service (Paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invent to implement Hawa’s teaching in Gati’s teaching to come up with opening the document results in the identified document processing application, and downloading and opening locally a file that corresponds to the request document on a cloud computing service  The motivation for doing so would be so that the opening and saving of previously downloaded documents can be fast and reliable and when a new version of a document which has been edited, saved and should be uploaded to the content management server, the document is uploaded in the background so that the user never has to wait for an upload to complete.  
Gati and Hawa does not explicitly teach plurality of document processing applications that are each installed on the local device.
Florian teaches presenting, by a first application (i.e. local editing application) hosted by a user device(i.e. local device), a user interface associated with the first application (i.e. local editing application), the user interface permitting a user to interact with documents (i.e. file) on a cloud computing device (i.e. cloud-based service)(Paragraph 15-16) 
-receiving by the first application on the user device and via the user interface associated with the first application on the user device (i.e. local editing application or audio editing application)(Paragraph 15, 27), a request to open a document of the documents on the cloud computing service (Paragraph 15)
-communicating, by the first application on the user device (i.e. location editing application on the client device), the request to open the document of the documents on the cloud computing service to a second application hosted by the user device (i.e. using the browser, request to open the image file from the cloud and opening on the local editing application)(Paragraph 15-16, 22-24) 
-wherein the second application (i.e. web browser) on the user device (i.e. computer/client device) is a local application different from the first application (i.e. image editing application)(Paragraph 15)
wherein the second application (i.e. web browser) has access to local information (i.e. applet or browser context) about plurality of document processing applications (i.e. Microsoft word, sharepoint, local editing application, applet)(Paragraph 30) that are each installed on the user device (i.e. client device) to open one of more files of a plurality of local files on the user device (i.e. opening image or document file)(Paragraph 15, 29-3, 33-34)
wherein the request, received via the user interface associated with the first application on the user device , to open the document of documents (i.e. receiving request to opening the image file or document via browser on the client device) (Paragraph 15-16, 22-23, 27, 29-31)  on the cloud computing service results in the identified results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device (i.e. downloading/opening the image file or document from the cloud based service by the local editing application which can be adobe photoshop or Microsoft word or another document editing application) (Paragraph 15-16, 22-23, 27, 29-31, 33-34), a file that corresponds to the request document of the documents on a cloud computing service (Paragraph 25, 29-31). It would have been obvious to one of ordinary skill in the art before the applicant’s invention was made to implement Florian’s teaching in Gati and Hawa’s teaching to come up with plurality of document processing applications that are each installed on the local device to open one or more file.  The motivation for doing so would be to locally edit the file using the browser and the local editing application and saving it locally and on the cloud service, therefore, the edits and the changes can be reflect on the copy stored on the cloud service. 
With respect to claim 2, Gati, Hawa and Florian teaches the method of claim 1, but Hawa further teaches wherein the information identifying one of the plurality of document processing applications is created based on a contents file that stores a list of local application identifiers (i.e. etags for docs in the database) corresponding to a plurality of document processing applications that are installed on the userevice (Paragraph 34-35, 44-47)
With respect to claim 3, Gati, Hawa and Florian teaches the method of claim 1, but Hawa further teaches wherein the selected document processing application opens the second file based on a received message that comprises an application identifier (i.e. etags for documents) associated with the second application (i.e. access the file with an available default application) (Paragraph 32-35, 42-44).
With respect to claim 7, Gati, Hawa and Florian teaches the method of claim 2, but Hawa further teaches wherein the identified document processing application is selected by the first application using the list of local application identifiers  (Paragraph 34-37)
With respect to claim 8, Gati teaches a system comprising: a memory (Paragraph 22-23); and a processing device (Paragraph22-23), coupled to the memory to: 
-present, using a first application (i.e. windows which has folder/subfolder higherarchy to organize files) hosted by a user device (Fig. 2 element 248), a user interface (i.e. “GUI”) associated with the first application, the user interface permitting a user to interact with document on a cloud computing service (i.e. file can be stored locally on the user client in a file structure determined by the user and different from the file structured used to store the file at the cloud storage system) (Paragraph 19-20); 
receive, via the user interface associated first application on the user device (i.e. request to open the file)(Paragraph 72-73), a request to open a document of the documents (i.e. open the file contents and opening the file directly using the browser)(Paragraph 66, 70) on the cloud computing service  (i.e. cloud-based system) (Paragraph 27, 29)
communicate, using the first application on the user device, the request to open the document of the documents on the cloud computing service (i.e. request to fetch the file contents from the cloud and open the file contents) (Paragraph 66, 70, 74)  to a second application (Fig. 2 element 256) hosted by the user device (i.e. sending the unique file ID, hash of the file contents and other meta-data to the first user client.  Examiner would like to point out that first user client is another application is installed on the first user computing device) (Paragraph 72, 66), 
wherein the second application on the user device is a local application different from the first application  (I.e. first user client is different from the browser application) (Paragraph 66),
wherein the second application has access to local information about a plurality of document processing applications installed on the user device (i.e. first user client can search for the request version of the file contents locally and the first user client includes an indexer that creates and synchronizes an index of the file) (Paragraph 73, 66-68); 
Gati does not explicitly teach wherein the request, received via the user interface associated with the first application, to open the document of the documents in the cloud computing services results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device, a file that corresponds to the request document on a cloud computing service and plurality of document processing applications that are each installed on the local device.
Hawa teaches wherein the request, received via the user interface associated with the first application, to open the document of documents on the cloud computing service results in the identified (Paragraph 32) results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device (Paragraph 71, 73), a file that corresponds to the request document of the documents on a cloud computing service (Paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invent to implement Hawa’s teaching in Gati’s teaching to come up with opening the document results in the identified document processing application, and downloading and opening locally a file that corresponds to the request document on a cloud computing service  The motivation for doing so would be so that the opening and saving of previously downloaded documents can be fast and reliable and when a new version of a document which has been edited, saved and should be uploaded to the content management server, the document is uploaded in the background so that the user never has to wait for an upload to complete.  
Gati and Hawa does not explicitly teach plurality of document processing applications that are each installed on the local device.
Florian teaches presenting, by a first application (i.e. local editing application) hosted by a user device(i.e. local device), a user interface associated with the first application (i.e. local editing application), the user interface permitting a user to interact with documents (i.e. file) on a cloud computing device (i.e. cloud-based service)(Paragraph 15-16) 
-receiving by the first application on the user device and via the user interface associated with the first application on the user device (i.e. local editing application or audio editing application)(Paragraph 15, 27), a request to open a document of the documents on the cloud computing service (Paragraph 15)
-communicating, by the first application on the user device (i.e. location editing application on the client device), the request to open the document of the documents on the cloud computing service to a second application hosted by the user device (i.e. using the browser, request to open the image file from the cloud and opening on the local editing application)(Paragraph 15-16, 22-24) 
-wherein the second application (i.e. web browser) on the user device (i.e. computer/client device) is a local application different from the first application (i.e. image editing application)(Paragraph 15)
wherein the second application (i.e. web browser) has access to local information (i.e. applet or browser context) about plurality of document processing applications (i.e. Microsoft word, sharepoint, local editing application, applet)(Paragraph 30) that are each installed on the user device (i.e. client device) to open one of more files of a plurality of local files on the user device (i.e. opening image or document file)(Paragraph 15, 29-3, 33-34)
wherein the request, received via the user interface associated with the first application on the user device , to open the document of documents (i.e. receiving request to opening the image file or document via browser on the client device) (Paragraph 15-16, 22-23, 27, 29-31)  on the cloud computing service results in the identified results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device (i.e. downloading/opening the image file or document from the cloud based service by the local editing application which can be adobe photoshop or Microsoft word or another document editing application) (Paragraph 15-16, 22-23, 27, 29-31, 33-34), a file that corresponds to the request document of the documents on a cloud computing service (Paragraph 25, 29-31). It would have been obvious to one of ordinary skill in the art before the applicant’s invention was made to implement Florian’s teaching in Gati and Hawa’s teaching to come up with plurality of document processing applications that are each installed on the local device to open one or more file.  The motivation for doing so would be to locally edit the file using the browser and the local editing application and saving it locally and on the cloud service, therefore, the edits and the changes can be reflect on the copy stored on the cloud service. 
With respect to claims 9-10 respectively, they recite similar limitations as claims 2-3 respectively, therefore rejected under same basis.
With respect to claim 14, Gati teaches non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor (Paragraph 22-23) to perform operations comprising:
-presenting, by a first application (i.e. windows which has folder/subfolder hierarchy to organize files) hosted by a user device (Fig. 2 element 248), a user interface (i.e. “GUI”) associated with the first application, the user interface permitting a user to interact with document on a cloud computing service (i.e. file can be stored locally on the user client in a file structure determined by the user and different from the file structured used to store the file at the cloud storage system) (Paragraph 19-20); 
receiving, by a first application on the user device and via the user interface associated first application on the user device (i.e. request to open the file)(Paragraph 72-73), a request to open a document of the documents (i.e. open the file contents and opening the file directly using the browser)(Paragraph 66, 70) on the cloud computing service  (i.e. cloud-based system) (Paragraph 27, 29)
communicating, by the first application on the user device, the request to open the document of the documents on the cloud computing service (i.e. request to fetch the file contents from the cloud and open the file contents) (Paragraph 66, 70, 74) to a second application (Fig. 2 element 256) hosted by the user device (i.e. sending the unique file ID, hash of the file contents and other meta-data to the first user client.  Examiner would like to point out that first user client is another application is installed on the first user computing device) (Paragraph 72, 66), 
wherein the second application on the user device is a local application different from the first application  (I.e. first user client is different from the browser application) (Paragraph 66),
wherein the second application has access to local information about a plurality of document processing applications installed on the user device (i.e. first user client can search for the request version of the file contents locally and the first user client includes an indexer that creates and synchronizes an index of the file) (Paragraph 73, 66-68); 
Gati does not explicitly teach wherein the request, received via the user interface associated with the first application on the user device, to open the document of the documents in the cloud computing services results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device, a file that corresponds to the request document on a cloud computing service and plurality of document processing applications that are each installed on the local device.
Hawa teaches wherein the request, received via the user interface associated with the first application on the user device, to open the document of documents on the cloud computing service results in the identified (Paragraph 32) results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device (Paragraph 71, 73), a file that corresponds to the request document of the documents on a cloud computing service (Paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invent to implement Hawa’s teaching in Gati’s teaching to come up with opening the document results in the identified document processing application, and downloading and opening locally a file that corresponds to the request document on a cloud computing service  The motivation for doing so would be so that the opening and saving of previously downloaded documents can be fast and reliable and when a new version of a document which has been edited, saved and should be uploaded to the content management server, the document is uploaded in the background so that the user never has to wait for an upload to complete.  
Gati and Hawa does not explicitly teach plurality of document processing applications that are each installed on the local device.
Florian teaches presenting, by a first application (i.e. local editing application) hosted by a user device(i.e. local device), a user interface associated with the first application (i.e. local editing application), the user interface permitting a user to interact with documents (i.e. file) on a cloud computing device (i.e. cloud-based service)(Paragraph 15-16) 
-receiving by the first application on the user device and via the user interface associated with the first application on the user device (i.e. local editing application or audio editing application)(Paragraph 15, 27), a request to open a document of the documents on the cloud computing service (Paragraph 15)
-communicating, by the first application on the user device (i.e. location editing application on the client device), the request to open the document of the documents on the cloud computing service to a second application hosted by the user device (i.e. using the browser, request to open the image file from the cloud and opening on the local editing application)(Paragraph 15-16, 22-24) 
-wherein the second application (i.e. web browser) on the user device (i.e. computer/client device) is a local application different from the first application (i.e. image editing application)(Paragraph 15)
wherein the second application (i.e. web browser) has access to local information (i.e. applet or browser context) about plurality of document processing applications (i.e. Microsoft word, sharepoint, local editing application, applet)(Paragraph 30) that are each installed on the user device (i.e. client device) to open one of more files of a plurality of local files on the user device (i.e. opening image or document file)(Paragraph 15, 29-3, 33-34)
wherein the request, received via the user interface associated with the first application on the user device , to open the document of documents (i.e. receiving request to opening the image file or document via browser on the client device) (Paragraph 15-16, 22-23, 27, 29-31)  on the cloud computing service results in the identified results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device (i.e. downloading/opening the image file or document from the cloud based service by the local editing application which can be adobe photoshop or Microsoft word or another document editing application) (Paragraph 15-16, 22-23, 27, 29-31, 33-34), a file that corresponds to the request document of the documents on a cloud computing service (Paragraph 25, 29-31). It would have been obvious to one of ordinary skill in the art before the applicant’s invention was made to implement Florian’s teaching in Gati and Hawa’s teaching to come up with plurality of document processing applications that are each installed on the local device to open one or more file.  The motivation for doing so would be to locally edit the file using the browser and the local editing application and saving it locally and on the cloud service, therefore, the edits and the changes can be reflect on the copy stored on the cloud service. 
With respect to claims 15-16, 20 respectively, they recite similar limitations as claims 2-3, 7 respectively, therefore rejected under same basis.
Claims 4-5, 11-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gati et al. U.S. Patent Publication # # 2013/0226876 (hereinafter Gati) in view of Hawa et al. U.S. Patent Publication # 2015/0278330 (hereinafter Hawa) further in view Florian further in view of Guo et al. U.S. Patent # 7,251,827 (hereinafter Guo)
With respect to claim 4, Gati, Hawa and Florian teaches the method of claim 1, but Gati further teaches further comprising generating a hash based on at least one pre-shared key to determine the user is authorized to access the second file.  Guo teaches generating a hash based on at least one pre-shared key to determine the user is authorized to access the second file (column 7 lines 7-17) (column 8 lines 55-67) (column 9 lines 1-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Guo’s teaching in Gati, Hawa and Florian’s teaching to come up with generating a hash based on at least one pre-shared key to determine user’s authorization.  The motivation for doing so would be to provide authentication and authorization based on the credentials therefore only authorized users can access the file/server. 
With respect to claim 5, Gati, Hawa and Florian teaches the method of claim 1, but does not further teaches wherein the hash is computed based at least in part on at least one nonce.
Guo teaches wherein the hash is computed based at least in part on at least one nonce (column 9 lines 11-13, 26-28) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Guo’s teaching in Gati, Hawa and Florian’s teaching to come up with having one nonce computed based on hash.  The motivation for doing so would be to provide authentication and authorization based on the credentials therefore only authorized users can access the file/server. 
With respect to claims 11-12, respectively, they teach same limitations as claims 4, 5, respectively, therefore rejected under same basis
With respect to claims 17, 18, respectively, they teach same limitations as claims 4, 5, respectively, therefore rejected under same basis.
Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gati et al. U.S. Patent Publication # # 2013/0226876 (hereinafter Gati) in view of Hawa et al. U.S. Patent Publication # 2015/0278330 (hereinafter Hawa) further in view Florian further in view of Hara et al. U.S. Patent Publication # 2006/0206484 (hereinafter Hara)
With respect to claim 6, Gati, Hawa and Florian teaches the method of claim 1, but does not explicitly further teach wherein the request to open the document specified by the user comprises a user identifier.
Hara teaches wherein the request to open the document specified by the user comprises a user identifier (Paragraph 48). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Hara’s teaching in Gati, Hawa and Florian’s teaching to come up with request to open the document comprises user identifier.  The motivation for doing so would be to conduct authentication and authorization based on the credentials which can be user ID therefore only authorized users can access/open the file. 
With respect to claims 13, 19 they teach same limitations as claim 6, therefore rejected under same basis.
Response to Arguments
Applicant’s arguments with respect to claim(s)s 1-20 for amended claim limitation “plurality of document processing applications that are each installed on the local device to open one or more files of a plurality of local files” have been considered but are moot in view of new grounds of rejection because Examiner has used newly cited Florian reference to teach the limitation.
With respect to applicant’s argument of “communicating by the first application, the request to open the document of documents on the cloud computing service to a second application hosted by the local device…” is deemed non-persuasive.
In column 66, 70, 74, Gati teaches communicating, by the first application on the user device, the request to open the document of the documents on the cloud computing service (i.e. request to fetch the file contents from the cloud and open the file contents) (Paragraph 66, 70, 74) to a second application (Fig. 2 element 256) hosted by the user device (i.e. sending the unique file ID, hash of the file contents and other meta-data to the first user client.  Examiner would like to point out that first user client is another application is installed on the first user computing device, wherein the browser is the first application) (Paragraph 72, 66), 
In Paragraph 66, Gati teaches wherein the second application on the user device is a local application different from the first application  (I.e. first user client is different from the browser application) (Paragraph 66),
In Paragraph 66-68, 73, Gati teaches wherein the second application has access to local information about a plurality of document processing applications (i.e. browser) installed on the user device (i.e. first user client can search for the request version of the file contents locally and the first user client includes an indexer that creates and synchronizes an index of the file) (Paragraph 73, 66-68); 
Gati does not explicitly teach wherein the request, received via the user interface associated with the first application, to open the document of the documents in the cloud computing services results in downloading and opening locally, by one of the plurality of document processing applications, a file that corresponds to the request document on a cloud computing service and plurality of document processing applications that are each installed on the local device.
Hawa teaches wherein the request, received via the user interface associated with the first application on the user device, to open the document of documents on the cloud computing service results in the identified (Paragraph 32) results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device (Paragraph 71, 73), a file that corresponds to the request document of the documents on a cloud computing service (Paragraph 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invent to implement Hawa’s teaching in Gati’s teaching to come up with opening the document results in the identified document processing application, and downloading and opening locally a file that corresponds to the request document on a cloud computing service  The motivation for doing so would be so that the opening and saving of previously downloaded documents can be fast and reliable and when a new version of a document which has been edited, saved and should be uploaded to the content management server, the document is uploaded in the background so that the user never has to wait for an upload to complete.  
Gati and Hawa does not explicitly teach plurality of document processing applications that are each installed on the local device.
Florian teaches presenting, by a first application (i.e. local editing application) hosted by a user device(i.e. local device), a user interface associated with the first application (i.e. local editing application), the user interface permitting a user to interact with documents (i.e. file) on a cloud computing device (i.e. cloud-based service)(Paragraph 15-16) 
-receiving by the first application on the user device and via the user interface associated with the first application on the user device (i.e. local editing application or audio editing application)(Paragraph 15, 27), a request to open a document of the documents on the cloud computing service (Paragraph 15)
-communicating, by the first application on the user device (i.e. location editing application on the client device), the request to open the document of the documents on the cloud computing service to a second application hosted by the user device (i.e. using the browser, request to open the image file from the cloud and opening on the local editing application)(Paragraph 15-16, 22-24) 
-wherein the second application (i.e. web browser) on the user device (i.e. computer/client device) is a local application different from the first application (i.e. image editing application)(Paragraph 15)
wherein the second application (i.e. web browser) has access to local information (i.e. applet or browser context) about plurality of document processing applications (i.e. Microsoft word, sharepoint, local editing application, applet)(Paragraph 30) that are each installed on the user device (i.e. client device) to open one of more files of a plurality of local files on the user device (i.e. opening image or document file)(Paragraph 15, 29-3, 33-34)
wherein the request, received via the user interface associated with the first application on the user device , to open the document of documents (i.e. receiving request to opening the image file or document via browser on the client device) (Paragraph 15-16, 22-23, 27, 29-31)  on the cloud computing service results in the identified results in downloading and opening locally on the user device, by one of the plurality of document processing applications on the user device (i.e. downloading/opening the image file or document from the cloud based service by the local editing application which can be adobe photoshop or Microsoft word or another document editing application) (Paragraph 15-16, 22-23, 27, 29-31, 33-34), a file that corresponds to the request document of the documents on a cloud computing service (Paragraph 25, 29-31). It would have been obvious to one of ordinary skill in the art before the applicant’s invention was made to implement Florian’s teaching in Gati and Hawa’s teaching to come up with plurality of document processing applications that are each installed on the local device to open one or more file.  The motivation for doing so would be to locally edit the file using the browser and the local editing application and saving it locally and on the cloud service, therefore, the edits and the changes can be reflect on the copy stored on the cloud service. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Grossman et al. U.S. Patent Publication # 2013/0060842 which relates to systems and method for facilitating interactions between client-based applications  (e.g. Saas application) and a cloud-based data storage and management system.
B).  Mullins et al. U.S. Patent Publication # 2016/0378864 which relates to providing document contents from a server wherein the facility receives from a separate client computing system a retrieval request to return a document identified by a document identifier contained by the retrieval request which is originated by the client computing system in response to a open request for a file stored on the client computing system that contains the document identifier.
C).  Myerscough et al. U.S. Patent Publication # 2013/0110903 which teaches fetching documents from the cloud and editing the document on local application and synching the copy on the cloud document.
D).  Cookson et al. U.S. Patent Publication # 2012/0185874 which in Paragraph 51 teaching opening a web browser in the local device and opening Microsoft word on the web browser by inputting the relevant URL in the address and interact with the cloud application version of Microsoft word.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453